A&B 1985 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN Amended and Restated Effective January 1, 2008 ARTICLE I ESTABLISHMENT AND PURPOSE 1.01. Establishment of Plan.Alexander & Baldwin, Inc. established the A&B 1985 Supplemental Executive Retirement Plan (the “Plan”) effective January 1, 1986.This amendment and restatement is effective January 1, 2008. 1.02. Purpose of Plan.It is the purpose of this Plan to enhance the Company’s ability to hire and retain executives by providing a means for the Company to provide executives selected as participants with retirement benefits and health and welfare benefits equal to the benefits which they would receive under the Alexander & Baldwin, Inc. Retirement Plan for Salaried Employees, the Retirement Plan for Employees of Matson and the Alexander & Baldwin, Inc. Retiree Health and Welfare Benefit Plan, if certain changes had been made to those plans.This Plan is intended to be a nonqualified supplemental retirement plan for a select group of highly compensated management executives and is exempt from the participation, vesting, funding and fiduciary requirements of Title I of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). ARTICLE II DEFINITIONS 2.01. “Actuarial Equivalent” means a form of benefit differing in time, period, or manner of payment from a specified benefit provided in the Plan, but having the same present value when determined in accordance with generally accepted actuarial practice and the rules contained in Appendix B of this Plan. 2.02. “Approved Early Retirement Date” means the first day of any month after the Participant has attained age 55 and prior to his or her Normal Retirement Date on which the Participant retires with the approval of the Chief Executive Officer of A&B, which may be granted or withheld in his or her sole discretion. 2.03. “A&B” and “Company” means Alexander & Baldwin, Inc., a Hawaii corporation. 2.04.“A&B Retiree Plan” means the Alexander & Baldwin, Inc. Retiree Health and Welfare Benefit Plan, as amended from time to time. 2.05. “A&B Retirement Plan” means the Alexander & Baldwin, Inc. Retirement Plan for Salaried Employees or the Retirement Plan for Employees of Matson, as each may be amended from time to time. 2.06. “Beneficiary” means the person or persons designated by the Participant as such in accordance with the provisions of Section 4.07 and to whom the benefit, if any, provided for in Section 4.07 is payable. 2.07. “Benefit Commencement Age” means the greater of age 55 and the Participant’s age at the date of determination. 2.08. “Board” means the
